16-2404
     Boyd et al. v. NYCTL 1996-1 Trust et al.

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 15th day of June, two thousand seventeen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                DEBRA ANN LIVINGSTON,
 8                RAYMOND J. LOHIER, JR.,
 9                              Circuit Judges.
10
11       - - - - - - - - - - - - - - - - - - - -X
12       JOAN GRANT BOYD, SYBIL TAYLOR and
13       TONYA WARTERS, on behalf of
14       themselves and all others similarly
15       situated,
16                 Plaintiffs-Appellants,
17
18                    -v.-                                               16-2404
19
20       NYCTL 1996-1 TRUST, NYCTL 1998-1
21       TRUST, and NYCTL 1999-1 TRUST,
22                Defendants-Appellees,
23
24       J.E. ROBERT CO., INC., and JER
25       REVENUE SERVICES, LLC,
26                Defendants.
27
28       - - - - - - - - - - - - - - - - - - - -X

                                                  1
 1
 2   FOR APPELLANTS:            PAUL STUART GROBMAN, New York,
 3                              New York.
 4
 5   FOR APPELLEES:             JULIE STEINER for Zachary W.
 6                              Carter, Corporation Counsel of
 7                              the City of New York (Jane L.
 8                              Gordon, on the brief).
 9
10       Appeal from judgment of the United States District

11   Court for the Eastern District of New York (Cogan, J.).

12       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

13   AND DECREED that the judgment of the district court be

14   AFFIRMED.

15       Three representatives of a putative class appeal from

16   the judgment of the United States District Court for the

17   Eastern District of New York (Cogan, J.) dismissing their

18   claims as barred by res judicata.   We assume the parties’

19   familiarity with the underlying facts, the procedural

20   history, and the issues presented for review.   We affirm the

21   district court’s judgment for the reasons that follow.

22        Plaintiffs are three members of a proposed class of

23   individuals who claim harm from the way New York City

24   collects debts arising from unpaid water bills.   In 2005,

25   they brought a class action (“Boyd I”) against the

26   defendants in this case asserting Fair Debt Collection

27   Practices Act (“FDCPA”) and state law claims.   The district

28   court in Boyd I dismissed the FDCPA claim on summary

                                  2
 1   judgment and--because the FDCPA claim was the only asserted

 2   basis for federal jurisdiction--declined to exercise

 3   supplemental jurisdiction over the state law claims.    Boyd

 4   v. J.E. Robert Co., No. 05-CV-2455, 2013 WL 5436969

 5   (E.D.N.Y. Sept. 27, 2013), aff’d Boyd v. J.E. Robert Co.,

 6   765 F.3d 123 (2d Cir. 2014) (per curiam).

 7       In 2015, the same three plaintiffs sued a nearly

 8   identical group of defendants (“Boyd II”) asserting RICO and

 9   state law claims based on the same facts as the prior suit.

10   This time, the plaintiffs asserted jurisdiction both on the

11   basis of the federal RICO claim and the Class Action

12   Fairness Act (“CAFA”).   The district court dismissed all

13   their claims pursuant to Rule 12(b)(6) on res judicata

14   grounds, and the plaintiffs appeal only from the dismissal

15   of their state law claims.

16       When there has been a “final judgment on the merits,”

17   res judicata prevents a plaintiff in the initial case from

18   bringing a second lawsuit against the same defendants

19   arising from the same “transaction, or series of connected

20   transactions” in order to “relitigat[e] issues that were or

21   could have been raised” in the first case.   Duane Reade,

22   Inc. v. St. Paul Fire & Marine Ins. Co., 600 F.3d 190, 195-

23   96 (2d Cir. 2010).   Plaintiffs do not dispute that the

24   parties in both Boyd cases are the same, or that the claims

                                   3
 1   in both arise from the same set of transactions.   Instead,

 2   they argue that the decision in Boyd I was not a final

 3   judgment because dismissal was without prejudice, that the

 4   defendants waived their right to argue res judicata, and

 5   that the issue of federal jurisdiction under CAFA could not

 6   have been raised in Boyd I.

 7       The plaintiffs attempt to use the dismissal of Boyd I

 8   “without prejudice” to evade the bar of res judicata.     We

 9   reject the “without prejudice” argument.   See Epperson v.

10   Entertainment Express, Inc., 242 F.3d 100 (2d Cir. 2001);

11   Kale v. Combined Ins. Co. Of Am., 924 F.2d 1161, 1165 n.3,

12   1167 (1st Cir. 1991).

13       The plaintiffs argue that the defendants waived their

14   res judicata defense by asking the Boyd I court to dismiss

15   the state law claims for lack of jurisdiction.   It may be

16   that res judicata generally does not apply when defendants

17   acquiesce to the splitting of claims, but the defendants’

18   motion to dismiss in Boyd I does not constitute acquiescence

19   or waiver.   Defendants took the position that the plaintiffs

20   could try to bring their claims in state court, not that

21   they could try again in federal court.

22       Finally, the plaintiffs argue that they could not have

23   raised CAFA jurisdiction in Boyd I because there was no

24   “reasonable probability” that they could claim at least $5

                                   4
 1   million in damages, as federal jurisdiction under CAFA

 2   requires.   28 U.S.C. § 1332(d)(2); see Cutrone v. MERS, 749

 3 F.3d 137, 142 (2d Cir. 2014).       Arithmetic disproves their

 4   argument.   The plaintiffs’ initial complaint in Boyd I

 5   alleged that the named class members were overcharged by

 6   thousands of dollars, that there were thousands of other

 7   class members, and that the claims of the named plaintiffs

 8   were typical of the claims of the other class members.1

 9   There was a “reasonable probability” that plaintiffs’

10   damages totaled at least $5 million, and plaintiffs thus

11   indeed could have invoked CAFA jurisdiction in Boyd I.

12       For the foregoing reasons, and finding no merit in the

13   plaintiffs’ other arguments, we hereby AFFIRM the judgment

14   of the district court.
15
16
17
18                               FOR THE COURT:
19                               CATHERINE O’HAGAN WOLFE, CLERK
20




         1
           The Boyd I complaint is a public record of which we
     may take judicial notice. Blue Tree Hotels Inv. (Canada),
     Ltd. v. Starwood Hotels & Resorts Worldwide, Inc., 369 F.3d
212, 217 (2d Cir. 2004).
                                     5